Motion by defendant for reargument of his appeal from judgment of conviction entered in November, 1948, and for assignment of counsel for such purpose. Motion denied. Upon the defendant’s appeal, we affirmed the judgment on October 24, 1949 (People v. Bronsky, 275 App. Div. *9821060). On this motion for reargumcnt defendant seeks to raise only the question of the excessiveness of his sentence. That question e.ould and should have been raised on the original appeal. It may not be. tested now, either by way of reargument or coram nobis. Defendant cannot, in this indirect manner, obtain a second review of the 1948 judgment of conviction. Beldoek, P. J., Hill, Rabin and Hopkins, JJ., concur.